Case: 19-60445     Document: 00515767565          Page: 1    Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 5, 2021
                                   No. 19-60445                          Lyle W. Cayce
                                                                              Clerk

   Melvin Antonio Martinez-Murillo,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A078 972 473


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          Melvin Antonio Martinez-Murillo, a native and citizen of Honduras,
   petitions for review of the decision of the Board of Immigration Appeals
   (“BIA”) dismissing his appeal of an immigration judge’s (“IJ”) denial of his
   motion to reopen his in absentia order of removal. He contends that the BIA




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60445          Document: 00515767565          Page: 2   Date Filed: 03/05/2021




                                        No. 19-60445


   and IJ erred in finding that he was provided with proper notice of his removal
   proceedings. We deny his petition for review.
                                             I
          Martinez-Murillo entered into the United States on February 13,
   2002, where he was apprehended by U.S. authorities and served with a notice
   to appear (“NTA”) charging him as removable from the United States
   pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). He was released on bond and went
   to reside at a Houston address, which he provided to the immigration court.
   Martinez-Murillo was served through counsel with a notice of hearing
   (“NOH”) scheduling his hearing in Harlingen, Texas. Martinez-Murillo
   filed a motion to change venue to Houston, which was granted. According to
   Martinez-Murillo, no subsequent NOH ever arrived at his Houston address.
   He did not attend his hearing before the Houston immigration court where
   the IJ ordered him removed in absentia.
          Twelve years later, Martinez-Murillo hired a lawyer and filed a
   Freedom of Information Act (“FOIA”) request to obtain his immigration file
   whereupon he discovered the 2002 removal order. He then moved to reopen
   removal proceedings in 2017, arguing that he was not provided with requisite
   notice. The IJ denied Martinez-Murillo’s motion. He appealed to the BIA.
   While his appeal was pending, the Supreme Court issued its opinion in
   Pereira v. Sessions, 1 and Martinez-Murillo filed a motion to remand for
   consideration of prima facie eligibility for cancellation of removal under
   8 U.S.C. § 1229b(b) because his NTA did not state the time and place of his
   hearing. The BIA denied Martinez-Murillo’s motion to remand and
   dismissed his appeal. Martinez-Murillo filed a petition for review. He argues
   the BIA erred in finding that he failed to overcome the presumption that he


          1
              138 S. Ct. 2105 (2018).




                                             2
Case: 19-60445           Document: 00515767565              Page: 3       Date Filed: 03/05/2021




                                            No. 19-60445


   received the Houston NOH and that he was ineligible for cancellation of
   removal pursuant to Pereira.
                                                  II
           This Court applies “a highly deferential abuse-of-discretion standard
   in reviewing the denial of a motion to reopen removal proceedings.” 2 We
   must affirm the BIA’s decision so long as it is “not capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary.” 3
   We review the BIA’s conclusions of law de novo and its finding of facts for
   substantial evidence. 4 Under the substantial evidence standard, we will “not
   overturn the BIA’s factual findings unless the evidence compels a contrary
   conclusion.” 5
                                                 III
           If a noncitizen fails to appear at a deportation hearing, and an IJ finds
   that notice was provided and removability established, the IJ must order the
   noncitizen removed in absentia. 6 When, as here, a motion to reopen is filed
   more than 180 days after the date of the order of removal, the in absentia
   removal order may only be rescinded if the noncitizen demonstrates that he
   did not receive notice in accordance with 8 U.S.C. § 1229(a)(1) or
   § 1229(a)(2). 7




           2
               Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017).
           3
               Id. at 203-04.
           4
               Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
           5
               Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
           6
               8 U.S.C. § 1229a(b)(5)(A).
           7
             8 U.S.C. § 1229a(b)(5)(C)(ii). A noncitizen may also argue that he was in federal
   or state custody, but that exception is not relevant here.




                                                  3
Case: 19-60445             Document: 00515767565               Page: 4       Date Filed: 03/05/2021




                                               No. 19-60445


             Martinez-Murillo contends that he never received the NOH mailed to
   his Houston address. There is a presumption that an NOH sent via mail is
   received by the addressee. 8 When the NOH is mailed by certified mail, the
   presumption of receipt is strong and may be overcome only by “substantial
   and probative evidence.” 9 But the burden of proof for rebutting the
   presumption is weaker when the NOH was mailed by regular mail, as here. 10
   To determine when a petitioner has overcome the weaker presumption, “all
   relevant evidence, both direct and circumstantial, should be considered . . .
   and an inflexible and rigid application of the presumption of delivery is not
   appropriate.” 11 The BIA has outlined a list of factors it considers:
             (1) the respondent’s affidavit;
             (2) affidavits from family members or other individuals who are
             knowledgeable about the facts relevant to whether notice was
             received;
             (3) the respondent’s actions upon learning of the in absentia
             order, and whether due diligence was exercised in seeking to
             redress the situation;
             (4) any prior affirmative application for relief, indicating that
             the respondent had an incentive to appear;



             8
                  Matter of M-R-A-, 24 I&N Dec. 665, 673 (BIA 2008).
             9
             Maknojiya v. Gonzalez, 432 F.3d 588, 589 (5th Cir. 2005) (quoting Matter of
   Grijalva, 21 I&N Dec. 27, 37 (BIA 1995)); see also Torres Hernandez v. Lynch, 825 F.3d 266,
   268, 269 (5th Cir. 2016) (noting a “strong presumption of effective service” when NOH is
   sent by certified mail).
             10
                  Navarrete-Lopez v. Barr, 919 F.3d 951, 954 (5th Cir.), cert. denied, 140 S. Ct. 228
   (2019).
             11
                  Id. (internal quotation marks and citation omitted).




                                                     4
Case: 19-60445           Document: 00515767565             Page: 5      Date Filed: 03/05/2021




                                            No. 19-60445


           (5) any prior application for relief filed with the Immigration
           Court or any prima facie evidence in the record or the
           respondent’s motion of statutory eligibility for relief, indicating
           that the respondent had an incentive to appear;
           (6) the respondent’s previous attendance at Immigration
           Court hearings, if applicable; and
           (7) any other circumstances or evidence indicating possible
           nonreceipt of notice. 12
           The BIA’s list is not exhaustive, and its inquiry is “fact-specific,
   flexible, and multi-factorial.” 13
           The BIA found that though Martinez-Murillo submitted an affidavit,
   he failed to rebut the presumption of receipt based on four findings: first, that
   he was personally served with an NTA; second, that the Houston NOH was
   not returned as undeliverable; third, the lack of a prior application for relief
   indicating an incentive to appear; and, fourth, Martinez-Murillo’s lack of due
   diligence in failing to move to reopen for more than 15 years after he was
   ordered removed.
           Martinez-Murillo first contends the BIA erred because his affidavit by
   itself rebuts the presumption of receipt. We disagree. While a petitioner’s
   affidavit that he did not receive an NOH may be sufficient to overcome the
   presumption in some cases, it alone does not require such a conclusion,
   especially where there is contrary evidence. 14


           12
                Matter of M-R-A-, 241 I&N Dec. at 674.
           13
                Nararrete-Lopez, 919 F.3d at 955.
           14
              See Torres Hernandez, 825 F.3d at 269 (“[W]hen service is furnished via regular
   mail, an alien’s statement in an affidavit that is without evidentiary flaw may be sufficient
   to rebut the presumption of effective service.” (emphasis added)); Matter of M-R-A-, 24




                                                    5
Case: 19-60445            Document: 00515767565           Page: 6     Date Filed: 03/05/2021




                                           No. 19-60445


           Martinez-Murillo next argues that even if his affidavit by itself is not
   sufficient, the totality of the circumstances rebut the presumption of receipt.
   In particular, he challenges the BIA’s failure to analyze the full evidence
   provided by his affidavit, citing to this Court’s decision in Torres Hernandez
   v. Lynch. There, the “only evidence” the BIA considered as rebutting the
   presumption of receipt was the petitioner’s assertion of nonreceipt of either
   an NTA or NOH. 15 The BIA failed to consider other evidence such as the
   petitioner’s “explanation of how he learned about the in absentia deportation
   order,” which involved hiring a lawyer and filing a FOIA request. 16 The
   Court concluded that the BIA abused its discretion by denying Torres
   Hernandez’s motion to reopen without considering all of the relevant
   evidence. 17 But here, the BIA considered Martinez-Murillo’s affidavit, which
   contains not only his assertion that the Houston NOH never arrived but also
   his explanation for how he discovered the order of removal. The decision
   gives no indication that the BIA failed to consider certain portions of
   Martinez-Murillo’s affidavit or any other evidence relied on by him. Thus,
   we find that the BIA properly considered the totality of the circumstances. 18




   I&N at 674 (“Immigration Judges are neither required to deny reopening if exactly such
   evidence is not provided nor obliged to grant a motion, even if every type of evidence is
   submitted. Each case must be evaluated based on its own particular circumstances and
   evidence.”); see also Navarrete-Lopez, 919 F.3d at 955 (denying petition where petitioner’s
   affidavits were weighed against other circumstances, including “no non-deliverable return,
   no prior affirmative applications for relief, and lack of due diligence”).
           15
                Torres Hernandez, 825 F.3d at 270.
           16
                Id.
           17
                Id. at 271.
           18
              See Navarrete-Lopez, 919 F.3d at 955 (denying petition because BIA “reached a
   final determination, properly, based on the ‘totality of the circumstances’” where
   petitioner hired lawyer and filed FOIA request).




                                                 6
Case: 19-60445         Document: 00515767565                Page: 7       Date Filed: 03/05/2021




                                           No. 19-60445


           To the extent Martinez-Murillo challenges the BIA’s evaluation of the
   credibility of the evidence, under our highly deferential standard of review,
   we cannot conclude that the BIA’s decision is “capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary.” 19
           Martinez-Murillo further claims that the BIA abused its discretion in
   denying his motion to remand for consideration of his prima facie eligibility
   for cancellation of removal because his NTA omitted the time and place of
   his initial hearing. This argument is foreclosed by our precedent. 20
           Martinez-Murillo’s petition for review is denied.




           19
               Hernandez-Castillo, 875 F.3d at 203-204. There is some dispute in this Circuit’s
   case law as to when the due-diligence clock starts—the date of the in absentia removal
   order, the date the noncitizen discovers the removal order, or some other time. See
   Navarrete-Lopez, 919 F.3d at 954 n.5. We need not resolve that question today as Martinez-
   Murillo makes no argument challenging the BIA’s reliance on the 15-year gap between his
   removal order and motion to reopen in finding a lack of due diligence. See, e.g., Procter &
   Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004) (“Failure adequately to
   brief an issue on appeal constitutes waiver of that argument.”). We note, however, that the
   BIA’s conclusion was based on more than its due-diligence finding alone. See Navarrete-
   Lopez, 919 F.3d at 955 (emphasizing that the inquiry as to whether a petitioner has rebutted
   the presumption of receipt is “fact-specific, flexible, and multi-factorial”).
           20
               See Pierre-Paul v. Barr, 930 F.3d 684, 689 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2718 (2020) (holding that an NTA is not defective as a charging document even without
   specifying the time and place of a removal hearing); Matter of Mendoza-Hernandez, 27 I&N
   Dec. 520, 529-35 (BIA 2019); see also Yanez-Pena v. Barr, 952 F.3d 239, 246 (5th Cir.),
   petition for cert. filed (U.S. Apr. 8, 2020) (No. 19-1208) (concluding that a subsequent NOH
   containing the time and date of a removal hearing perfects a deficient NTA and satisfies
   the notice requirements). Because Martinez-Murillo received sufficient notice, his due
   process rights have not been violated.




                                                  7